500 So.2d 742 (1987)
Oscar Ray BEAVER, Appellant,
v.
Wilma Faye BEAVER, Appellee.
No. 86-122.
District Court of Appeal of Florida, Fifth District.
January 15, 1987.
Robert M. Moletteire of Reinman, Harrell, Silberhorn, Moule & Graham, P.A., Melbourne, for appellant.
*743 Thomas C. Houck, Melbourne, for appellee.
COWART, Judge.
The husband appeals a final judgment in a dissolution proceeding awarding the wife $96,469 in marital assets, $1,300 per month in permanent periodic alimony, life insurance benefits under section 61.08(3), Florida Statutes, and $7,000 in attorney's fees. Under the broad discretion allowed the trial court under Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980), we affirm the distribution and alimony awards but reverse the award of attorney's fees because the distribution of marital assets in this case was equal, the alimony award was liberal, the parties left the marriage in relatively equal economic positions, and the wife was well able to pay her attorney's fees from her own resources. See Sizemore v. Sizemore, 487 So.2d 1080 (Fla. 5th DCA 1986); Sumner v. Sumner, 480 So.2d 706 (Fla. 5th DCA 1986); Ariko v. Ariko, 475 So.2d 1352 (Fla. 5th DCA 1985); McIntyre v. McIntyre, 434 So.2d 61 (Fla. 5th DCA 1983).
AFFIRMED in part; REVERSED in part.
ORFINGER and SHARP, JJ., concur.